FERGUSON, Circuit Judge,
dissenting:
I dissent from the majority’s opinion both as to the contractors and the six “first round” manufacturers. Regarding the former, the majority misapplies Oregon law when it retroactively applies the statute of repose. Regarding the latter, the majority mistakenly concludes that the district court did not abuse its discretion when it ruled against the School District at summary judgment based on an unprecedented application of Rule 56(e).
I.
The majority concludes that the Oregon statute of repose applies retroactively to bar the School District’s claims against the contractors. Yet the rule applied in Oregon courts is that “in the absence of legislative *1266direction to the contrary ... a statute that affects ‘legal rights and obligations arising out of past actions’ can only be applied prospectively.” Bergstad v. Thoren, 86 Or.App. 70, 738 P.2d 223 (1987). The statute of repose at issue here does not provide for retroactive application. See Or.Rev.Stat. § 12.-135(1). Thus the correct answer plainly is that the statute does not apply retroactively.
The majority supports its opposite conclusion by citing cases in which Oregon courts have applied statutes of repose retroactively. However, none of these cases address the issue of retroactivity. See Josephs v. Burns, 260 Or. 493, 491 P.2d 203, 204 (1971); Mt. Hood Radio & Television Broadcasting Corp. v. Dresser Indus., Inc., 270 Or. 690, 530 P.2d 72, 73 (1974). Thus these cases are insufficient to counter the weight of Oregon authority to the contrary. See Boone v. Wright, 314 Or. 135, 836 P.2d 727, 729 (1992) (“Oregon has followed this well recognized rule for over a century: A statute that shortens a limitations period applies prospectively if the legislature does not clearly express a contrary intent.”) Furthermore, at least one other state facing the same issue has explicitly decided that statutes of repose cannot be applied retroactively. See Lotter v. Clark County, 106 Nev. 366, 793 P.2d 1320, 1323 (1990).
Finally, the majority’s policy argument is unconvincing. The “public” does not benefit if contractors can escape liability. To the contrary, the public may well suffer, as it does in this case, by having to pay for things like the removal of cancer causing materials from public school buildings. Furthermore, Oregon has expressly exempted products liability claims for damages from asbestos-related disease from statutes of repose limitations. See Or.Rev.Stat. §§ 30.905, 907. Although this exemption covers only personal injury claims and thus does not apply to the School District’s cause of action, it is relevant as evidence that the Oregon legislature has considered the majority’s policy arguments and rejected them in the asbestos context.
II.
I must also differ with the majority’s conclusion that the district court did not abuse its discretion when it excluded the affidavits of Peter Preston because the contract specifications referred to in his affidavits were not attached, as required by Fed.R.Civ.P. 56(e). We follow the rule that the affidavits of a party opposing summary judgment are treated with lenience. See Scharf v. United States, 597 F.2d 1240, 1243 (9th Cir.1979); Lew v. Kona Hospital, 754 F.2d 1420, 1423 (9th Cir.1985) (“as a general principle we treat the opposing party’s papers more indulgently than the moving party’s papers.”)
Despite acknowledging this rule, the majority fails to apply it. The majority cites several cases in support of its conclusion that the district court did not abuse its discretion, but these cases provide no support for deviating from the rule of leniency. In Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1552 (9th Cir.1989), we upheld a district court’s grant of summary judgment despite the district court’s failure to require compliance with Rule 56(e). In Peterson v. United States, 694 F.2d 943, 945 (3d Cir.1982), the Third Circuit reversed a grant of summary judgment for the government when it failed to comply with Rule 56(e). Finally, Canada v. Blain’s Helicopters, Inc., 831 F.2d 920, 925 (9th Cir.1987) is not directly on point, because the issue there was whether unauthenticated documents could be relied on to defeat a motion for summary judgment.
Here, the only defect in the Preston affidavits was the failure to attach the 21,000 pages of contract documents. The School District would have been wiser to attach the documents in the first place, but its failure to do so should not prompt the harsh result of summary judgment. See Jackson v. Mississippi 644 F.2d 1142, 1144 (5th Cir.1981) (“Summary judgment is not an automatic sanction for non-compliance with Rule 56(e).”).
The Preston affidavits were apparently specific as to each school and each contractor, and clearly would raise a genuine issue of fact as to at least some of the contractors. Where the contract specifications referred to in the affidavits require the use of a single *1267asbestos product, it is evident that summary judgment would be improper.
After the district court granted summary judgment, the School District copied the contract documents, submitted them as attachments to the Preston affidavits, and moved the court to reconsider its entry of summary judgment. The district court refused, finding that the evidence was not “newly submitted,” and that the documents were not arranged in compliance with Rule 56(e). The district court did not review any of the attached documents. Again, the district court abused its discretion.
The documents were not disorganized. They were voluminous, but that alone should not exclude them from consideration. As the district court was well aware, there were close to one hundred school buildings involved, as well as a multitude of manufacturers. Numerous documents were therefore inevitable. The School District attached an addendum to its motion that served as a table of contents for the documents and organized the documents by contract number and school building. Therefore the district court presumably could have referenced the contracts mentioned in each affidavit without undue difficulty. Compare Zoslaw v. MCA Distributing Corp., 693 F.2d 870, 883 (9th Cir.1982) (appellant presented the court with “a miscellany of unorganized documentation” which was not accompanied by affidavits explaining the contents).
While I am sympathetic to the district court’s work load, I cannot conclude that it is within the district court’s discretion to frustrate prematurely a litigant’s claim simply because supporting documents require a reasonable amount of effort to peruse.
I respectfully dissent.